



EXHIBIT 10.1




FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement is dated April 15, 2020 (the
“Effective Date”) and is between Douglas B. Woodworth (“Executive”) and Steel
Services Ltd. (the “Company”).
Reference is made to the March 12, 2019 Employment Agreement between Executive
and the Company (the “Agreement”). The purpose of this First Amendment is to
amend the Agreement to provide for a Base Salary Reduction (defined below).
Defined terms used in this First Amendment and not defined shall be as defined
in the Agreement.
1.
Base Salary Reduction. The Company shall reduce Executive’s Base Salary to
$316,050 effective April 16, 2020 (the “Base Salary Reduction”). Subject to
Section 2 below, Executive acknowledges and agrees that: (a) the Base Salary
Reduction is not a salary deferral; (b) the Base Salary Reduction shall not
constitute “Good Reason” under the Agreement with respect to a material decrease
in Base Salary; (c) Executive waives any and all rights to terminate his
employment for “Good Reason” pursuant to Section 5(a) of the Agreement relating
to the Base Salary Reduction; and (d) Executive waives all claims against the
Company relating to the Base Salary Reduction.



2.
Failure to Rescind Base Salary Reduction. Notwithstanding anything herein to the
contrary, in the event the Company does not fully rescind the Base Salary
Reduction on or before July 1, 2020: (a) Executive shall be entitled to claim
that the Base Salary Reduction does constitute “Good Reason” under the Agreement
with respect to a material decrease in Base Salary; (b) Executive shall be
entitled to terminate his employment for “Good Reason” pursuant to Section 5(a)
of the Agreement; and (c) any and all of Executive’s potential claims against
the Company relating to the Base Salary Reduction that Executive waived pursuant
to Section 1(d) above shall be revived.



3.
Calculation of Executive’s Severance Payment. In the event after April 16, 2020,
Executive becomes eligible for a Severance Payment because Executive’s
employment with the Company is terminated pursuant to Section 5(a) of the
Agreement, the Company shall calculate Executive’s Base Salary for the Severance
Payment on the basis of the greater of: (i) Executive’s Base Salary on the date
of the termination of Executive’s employment with the Company or (ii)
Executive’s Base Salary immediately prior to Effective Date.



4.
Headings. The headings of the sections contained in this First Amendment are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this First Amendment or the Agreement.



5.
Counterparts. This First Amendment may be executed in counterparts, and such
counterparts shall be considered as part of one agreement. A signed copy of this
First Amendment delivered by e-mail or other means of electronic transmission is
deemed to have the same legal effect as delivery of an original signed copy of
this First Amendment.



6.
Miscellaneous Provisions. Executive and the Company acknowledge and agree that:
(i) except as modified by this First Amendment, the Agreement and all terms and
conditions thereof shall remain in full force and effect; (ii) the covenants,
agreements, terms and conditions contained in this First Amendment shall bind
and inure to the benefit of the parties hereto and, except as may otherwise be
provided in the Agreement, as herby modified and supplemented, their respective
legal successors and assigns; and (iii) this First Amendment may not be changed
orally but only by a writing signed by both parties.








--------------------------------------------------------------------------------





“COMPANY”


STEEL SERVICES LTD.


By: /s/ Pete Marciniak    


Title: Senior Vice President Human Resources




“EXECUTIVE”


/s/ Douglas B. Woodworth    
Douglas B. Woodworth





